DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant's arguments filed on 03/01/2022 have been fully considered.  Applicant asserts: 
Further Notes for 3.a)
The limitation “based on the incorrect response to the media prompt” raise new issues that would required further consideration and search. 
Re Priority: The applicant disagrees with the examiner's assessment, but because the prior art relied upon by the examiner have earlier dates of priority than the applicant's provisional application, the examiner's assessment is considered an advisory view for the time being. 
Examiner very kindly points out, as stated in Office Action dated 06/30/2021, the effective filing date for Claims 5, 11, 17, 21, 24, and 27 is 07/28/2020 when non-provisional application was filed. 
Re 35 U.S.C. 103:  By adding an additional method step of blocking the call at the switch, the claims now eliminate the possibility of blocking the call at the called party. This feature is not found in any of the cited references.
Examiner respectfully disagrees and very kindly points out that, regardless of whether the limitation is intended use or not, Moore clearly discloses when the originating party does not enter a correct response to the media prompt, forwarding, from the evaluation service, an indication that the call is forbidden and thereby never reaches a called party.  See Moore Fig. 5, Step 545 and 550 with Col. 17: lines 8-13. The RCS may further analyze the speech and compare this 
Moreover, the references do not teach or suggest the feature of "selecting, at the telecommunications switch, from a list of terminating carrier networks, an evaluation service." This step allows the introduction of another carrier that performs the evaluation without having to send the call to the called party, as is done in Moore.
Examiner respectfully disagrees and very kindly points out that Brewer discloses selecting, at the telecommunications switch, (See Brewer Fig. 1, [0027]: A call router 122) from a list of terminating carrier networks, (See Brewer Fig. 1, [0027]: A call router 122 of the inter-carrier exchange 102 may receive the originating call (reference 108c), select one of the vendors or carriers 118a-118n, and connect the call 108 to the selected vendor network 118a-118n (e.g., via selected routes represented by dashed lines within the switch 102 and reference 108d) an evaluation service; (See Brewer Fig. 1,  Auto-Dialer Detector 130. NOTE See [0033] for further details) See Brewer [0127]: the call router 122 may query the auto-dialer detector 130 for an indication as to whether calls from the ANI are to be allowed or denied.
NOTE: Instead of selecting one of the vendors or carriers 118a-118n (terminating carrier networks), the auto-dialer detector 130 (an evaluation service) is selected.  Only when a call is determined to be allowed, the call router 122 routes the call by  selecting one of a plurality of terminating vendor exchanges 118a-118n to service the call (See Fig. 5B, [0136]).
NOTE: Alternatively, once one of the vendors or carriers 118a-118n is selected, it may activate the auto-dialer detector 130 (See Brewer [0036]: a provider or operator 
A feature of the present invention is that the called party does not have any interaction with the caller or the call, and if it turns out to be a robocall because of the prompt and response features of the present invention, the called party never knows a robocall was attempted.
See the response to argument 2 above.

/MINJUNG KIM/
Examiner, Art Unit 2644